 In the Matter of UNITED STATES GYPSUM COMPANY, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No.'2-RC---3098.-Decided September 02, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jennie M. Sarrica, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston and Rey-nolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act..2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that an appropriate unit should comprise allproduction and maintenance employees at the Employer's ClarkTownship, New Jersey,2 plant, including shipping and receiving em-ployees, but excluding office and clerical employees, the storekeeper,guards, watchmen, and supervisors. They agree further to the exclu-sion of 16 specific classifications as managerial or supervisory.These16 classifications comprise 19 individuals, below the rank of works'The hearingofficer referred to the Board the Employer'smotion to dismiss the petitionupon the groundthat thePetitioner failed to establish that it was a labor organizationwithin themeaning ofthe Act.Aswe have repeatedly found the Petitioner to be such alabor organization,the motion is hereby denied.2This plant is engaged in producing the types of paper used by other United States Gyp-sum plants in manufacturing paper board.It is also equipped to manufacture roofingfelt, but no roofing felt operations are carried on at present.91 NLRB No. 65.404 UNITED STATES GYPSUM COMPANY405manager, who exercise supervisory authority over production andmaintenance employees.The Employer would also exclude as supervisors, four categoriesof lead mechanics, a mechanic B painter, refiner engineers, machinetenders, and back tenders.The Petitioner contends that none ofthese classifications is supervisory.These disputed classificationscomprise at least 17 individuals.The unit deemed appropriate by theEmployer comprises only 97 employees. Thus the Employer is con-tending that there are 36 supervisors to 97 production and mainte-nance employees, a ratio exceeding 1 to 3. The Employer would alsoexclude, on other ground, trainees and testers whom the Petitionerwould include.Trainees:There are six trainees, all college graduates, hired undera training program set up to develop personnel capable of fillingsupervisory and managerial positions.There is no specific trainingperiod, and no assurance that a trainee will ever become a supervisor.None of the positions to which trainees are assigned during trainingis supervisory.Their wages and other conditions of employment areidentical with those of other employees in the position to which theyare assigned.The only advantage trainees enjoy, which other em-ployees do not, is the possibility of gaining a more varied experience,in a shorter time, through greater flexibility of assignment.We findthat trainees while in training have a clear community of interests withother employees performing the same work.Accordingly, we shallinclude them in the unit.Testers:We have frequently excluded laboratory testers from pro-duction and maintenance units in other United States Gypsum plantsbecause of the technical nature of their work, and the fact that theywork under separate supervision in a separate location."The testersin the Clark Township plant satisfy all these conditions, except thatfour of the eight testers conduct their tests at wet-end testing stationson the plan floor. The other four perform their tests in a separateHowever, all the testers are trained to perform bothlaboratory and wet-end testing and are interchanged.Accordingly,we find that their work does not differ substantially from that oftesters in other United States Gypsum plants whom we have excludedfrom production and maintenance units.We shall therefore excludethe testers.Disputed Supervisory ClassificationsLead. mechanics:The pipe and powerhouse lead mechanic, construc-tion lead mechanic, electrical lead mechanic, and the.maintenance2United StatesGypsum Company,85 NLRB 9, 80 NLRB 779,and casescited therein. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDlead mechanic direct crews of two to six men.Although they workwith their crews, the plant engineer testified, without contradiction,that they spend 90 percent of their time in supervision and have theauthority effectively to recommend changes in the status of subordi-nates.We find that the lead mechanics are supervisors.We shalltherefore exclude them from the unit.Mechanic B painter:The mechanic B painter is in charge of thepaint crew, consisting of two other painters and a painter's helper.He works. with his crew and directs their activities.Although the'Employer estimated that 30 percent of mechanic B painter's time isspent in directing the work of the crew members, it was establishedthat this direction amounted to nothing more than telling them whereto paint and checking on safety requirements. It is not alleged that themechanic B painter possesses any power to recommend personnelaction.Accordingly, we find that the mechanic B painter is not asupervisor, and shall include him in the unit.Refiner engineers:The refining operations, which comprise all stepsnecessary to prepare stock for the paper machine, are performed, oneach of the four shifts, by a refiner crew which consists of a refinerengineer and five fellow crew members.Directly over each refinercrew isa refiner foreman,whose sole function, as described by the millsuperintendent, is responsibility for all refining operations and thepersonnel engaged in performing them .4The work of the refiner engineers is substantially equivalent to thatof beater engineers, or head beater men, whom we have included inproduction and maintenance units at other plants of the Employer.5We find that refiner engineers are not supervisors.Accordingly, weshall include them in the unit.Machine tenders:The machine tender is responsible for the opera-tions of the wet-end of the paper machine, comprising the whole paper-forming machine, including screens, auxiliary pumps, the machineitself (which is a complicated one), cylinder baths, felts, and suctionequipment.These operations require his constant skilled attention.The only employee working with the machine tender is a screen manwhose primary duty is to keep the screens clean.Although the pro-duction of some types of paper requires the almost constant presenceof the screen man, others require very little, or even none.When thescreen man is not required for cleaning screens, or other wet-end clean-ing jobs, the tour foreman assigns him to work in other'parts of themill.4It is evident from the above that such personnel on each shift consists exclusively ofthe refiner crew.6United StatesGypsum Company,85 NLRB 162 and 80 NLRB 779. UNrrED STATES GYPSUM COMPANY407As the screen man's duties are routine in character and not complex—the machine tender spends little time in directing him.The Employerestimated that 10 percent of his time at the most is spent in direction,and this estimate includes time spent directing several men in the per-formance of prearranged tasks on the monthly clean-up days whenthe machinery is shut down.We find that the relationship of the machine tender to his screenmen is that of a highly skilled workman to his helper and that he isnot a supervisor..We shall therefore include him in the unit.Back tenders:Back tenders are highly skilled employees respon-sible for the operation of the dry end of the paper-making machine.In addition to the back tender, the dry-end crew includes a winderman, fourth and fifth hands, a truck operator, and a loader.Eachmember of the crew has his own assigned duties.Most of the backtender's directions to other crew members are merely signals. as towhen to perform certain types of work.When the back tenderdetects imperfections in the paper, he takes steps to correct them.This involves giving directions to some of the crew, but as the typesof difficulty are recurrent, it is not necessary for the back tender togive detailed directions in each case.The mill superintendent testi-fied that a back tender spends 25 percent of his time in direction.This statement is qualified by the fact that the operation of themachine requires the unremitting attention of the back tender, whocan rarely leave his post. It includes all direction given while theback tender continues his own work.The Employer testified that back tenders have the power effectivelyto recommend personnel action and exercise that power.However,a member of the dry-end crew, a truck operator, testified that theother crew members had never been told that back tenders were super-visors and that they were not so regarded by the men.When heinquired of his tour foreman, in another connection, whether he hadmore than one supervisor, the tour foreman replied that he alonewas the truck driver's supervisor.Although there is no previous bargaining history in this plant,,.bargaining contracts throughout the paper industry have normallyincluded back tenders in the production and maintenance units.Wehave so included them in other United States Gypsum plants.?In view of all the circumstances, we find that the direction given,by back tenders to the men working with them.is merely the generalsupervision normally exercised by highly skilled and experiencedemployees over those who are less skilled.We find that they are not°United States Gypsum Company,80 NLRB 779. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors within the meaning of the Act.Accordingly, we shallinclude back tenders in the unit.We find that all production and maintenance employees, at theEmployer's Clark Township, New Jersey, plant, including shippingand receiving employees, trainees, mechanic B painter, refiner engi-neers,machine tenders, and back tenders, but excluding office andclerical employees, the storekeeper, guards, watchmen, testers, paperbuyer, works manager, mill superintendent, plant engineer, warehouseforeman, receiving and shipping warehouse leaders, general fore-man, tour foremen, refiner foremen, quality superintendent, qualitysupervisor, steam and powerhouse superintendent, operating engineers,master mechanic, construction engineer, chief electrician, pipe andpowerhouse lead mechanic, construction lead mechanic, electrical leadmechanic, and maintenance lead mechanic constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]